TILLMAN PEARSON, Judge
(concurring specially).
While I have signed the revised opinion in order to express the views of the majority, I would have adhered to the opinion as first written. The final paragraph, which was- eliminated, expresses my further views on the appeal. It was as follows:
“The State’s one witness is not corroborated in any particular by an additional witness or physical circumstance. His evidence is no more reasonable than that of the defendant. The scales are evenly balanced; accordingly, the defendant must be discharged.”